Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary amendment dated 12/16/21 is acknowledged.
Claims 1-43  and  45 are canceled.
Claims 44 and 46-60 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/21 w is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 46-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are directed to A method of treating psoriasis, psoriatic arthritis, neurodermatitis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, polyarthritis, multiple sclerosis (MS), juvenile-onset diabetes mellitus, Hashimoto's thyroiditis, Grave's disease, SLE (systemic lupus erythematosus), Sjogren's syndrome, Pernicious anemia, Chronic active (lupoid) hepatitis, Rheumatoid arthritis, (RA), optic neuritis, radicular pain, pain associated with radiculopathy, neuropathic pain, sciatica/sciatic pain, organ transplantation rejection, sarcoidosis, necrobiosis lipoidica or granuloma annulare, which method comprises administering orally to a patient in need thereof, an effective dosage of a controlled release capsule comprising one or more enteric coating polymers forming an outermost coating of the capsule, wherein the capsule contains coated micro-crystals, wherein the coated micro-crystals comprise as an active substance from 10% to 90% w/w of a fumaric acid ester selected from the group consisting of a di-(Ci-Cs)alkylester of fumaric acid, a mono-(C1-Cs)alkylester of fumaric acid, and a pharmaceutically acceptable salt thereof: ethyl cellulose; and a hydrophilic excipient;
wherein the fumaric acid ester is in the form of micro-crystals, the ethyl cellulose and hydrophilic excipient are present in a coating on the micro-crystals, the ethyl cellulose is 10% to 50% w/w of the coated micro-crystals, and wherein the release of the fumaric acid ester - when subjected to an in vitro dissolution test employing 0.1 N hydrochloric acid as dissolution medium during the first 2 hours of the test and then 0.05 M phosphate buffer pH 6.5 as dissolution medium - is as follows: within the first 3 hours after start of the test from 15% to 50% w/w of the total amount of the fumaric acid ester contained in the capsule is released.
Instant claims are directed to method of treating a wider range of autoimmune conditions and/or diseases with the claimed composition. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below. 
Instant invention is directed to a controlled release pharmaceutical composition comprising a fumaric acid ester, for use in the treatment of psoriasis or other hyperproliferative, inflammatory or autoimmune disorders (page 1, l 4-10 of the specification). Applicants state that fumaric acid esters pharmaceutical compositions are known and marketed under the tradename Fumaderm®, for oral use (page 1) and Fumaraat 120 ® (page 2). Additionally, dimethyl fumarate formulations have been formulated and approved under the trade name Tecfidera. However, a search of the prior art reveals that teach the efficacy of fumaric acid esters (such as DMF) for treating every possible condition or disease is not known or expected. While pharmacokinetic data shows that DMF and its active metabolite, monomethyl fumarate (MMF) have robust bioavailability (Introduction-Kourakis et al (Pharmaceuticals 2020, attached herewith) and hence implied in the treatment of a number of inflammatory conditions, Table I Kourakis et al (Pharmaceuticals 2020, attached herewith) shows that fumaric acid esters (monomethyl and dimethyl esters) have been approved only for the treatment of psoriasis and multiple sclerosis. It is shown that testing is still in phase II trials for diseases such as ALS, cutaneous T cell lymphoma, rheumatoid arthritis etc., and treatment of gastric ulcer, Parkinson’s diseases. Pancreatitis, colitis etc., is in pre-clinical trials. Kourakis states that while DMF demonstrated efficacy in numerous clinical trials, DMF also failed (page 5, 2nd full paragraph) to show therapeutic efficacy or were abandoned/terminated in some studies such as rheumatoid arthritis (also claimed in the instant application). With respect to GI/ digestive tract indications such as inflammatory bowel diseases, Kourakis states DMF/MMF have been indicated as useful (paragraph bridging pages 5-6), but warrant additional and larger studies to establish clinical potential. Similarly, though DMF is useful in neurological, cancer related and cardiovascular indications, Kourakis states that additional studies and research is warranted (sections 4.2-4.4), and that fumaric acid esters such as DMF are appealing candidates for expanded clinical development for treating a wide range of diseases.
Thus, one skilled in the art would have understood from the teachings of Kourakis that even though DMF and FMF possess excellent anti-oxidant, anti-inflammatory and immune-modulating effects, more research, studies and clinical trials are warranted to extend the potential benefits of the above compounds to treat a variety of diseases and conditions. A skilled artisan would not readily envisage that a single pharmaceutical dosage form such as that claimed would be effective to treat a wide range of diseases claimed. This is further true because Kourakis particularly mentions that numerous clinical trials in treating the instant claimed rheumatoid arthritis failed to show therapeutic efficacy. 
In this regard, Applicants have not provided any description regarding the in-vitro or in-vivo testing of the claimed composition in treating any or all of the claimed conditions, let alone the well-established and clinically approved diseases, psoriasis and Multiple sclerosis. While it is true that what is well known and established in the art need not be described in detail, in the instant case, Kourakis shows that not all diseases are equally treatable by fumaric acid ester. Accordingly, even if it can be assumed that the instant claimed formulations are effective for treating psoriasis and multiple sclerosis, one cannot extrapolate the efficacy of the claimed composition in treating the entire scope of the claimed diseases. Furthermore, Applicants also state that the approved fumaric acid ester formulations such as Fumaderm® give rise to unwanted GI side effects such as diarrhea, cramps etc (page 2 of the spec, last 2 lines). It is noted that the instant specification describes several dosage forms, including the claimed, comprising combination of MMF and DMF (throughout the specification and examples) with an intention to provide a desirable therapeutic effect (page 3, l 4-9), which exhibits reduced GI side effects as compared to an equivalent dosage of Fumaderm® (page 3), but nowhere provides evidence that Applicants are in possession of actual treatment of all the claimed diseased with the entire scope of the claimed composition. Applicants describe several methods of preparing the formulation with 70-99% active agent being released (page 4) but does not provide any description regarding the experiments or studies on the efficacy of the instant claimed capsule composition comprising DMF or MMF microcrystals coated with an enteric coating, in treating the claimed condition. Applicants merely state that the tests may be used to give a measure of release in the in vivo experiments or animal studies (page 5). The mere description and listing of the conditions or diseases that are contemplated for treatment (pages 38-43) without any showing that the composition is in fact effective treating the claimed conditions, does not meet the written description requirement because of the reasons mentioned from the teachings of Kourakis. Accordingly, the instant specification while providing a written description support for the claimed composition does not provide support for actually treating all of the claimed methods i.e. psoriasis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, polyarthritis, multiple sclerosis (MS), juvenile-onset diabetes mellitus, Hashimoto's thyroiditis, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, Pernicious anemia, Chronic active (lupoid) hepatitis, or optic neuritis. 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 44 and 46-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim  44 recites subject matter in parenthesis that renders the claim indefinite because it is unclear if applicants intend to include the material in the parenthesis as part of the claimed invention. Correction is requested. Claims 46-60 depend on claim 44 and hence rejected under this section. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 44 and 46-60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44, 56-58 of copending Application No. 16/294038 in view of US 6509376 to Joshi et al (Joshi), US 5401512 to Rhodes et al  and US 422122 to Powell.
The copending applications are directed to a method of treating psoriasis, or multiple sclerosis, comprising orally administering dimethylfumarate (DMF) in the form of a tablet, comprising coated  microcrystals of DMF, one or more enteric coatings on the tablet, and one or more pharmaceutically acceptable excipients, and the composition provides a controlled release of DMF i.e., within the first 3 hours after start of the test from 15% to 50% w/w of the total amount of the fumaric acid ester contained in the capsule is released. Copending claims and instant claims are directed to a method of treating psoriasis or multiple sclerosis. Both sets of claims recite ethylcellulose in the same amount. Copending claims do not recite the instant claimed enteric coated capsule, the amount of active agent, wherein the capsule comprises microcrytsals of DMF or MMF and microcrystals further coated with ethyl cellulose and a hydrophilic excipient. 
Joshi teaches utilization of dialkyl fumarates in pharmaceutical preparation for treating autoimmune disorders. The composition is in the form of pellets or micro-tablets (abstract). Joshi also teaches that the active agent is in the form of microcrystals. Joshi further teaches preparing the composition in the form of tablets, micro-tablets, pellets or granules, optionally in capsules or sachets (col. 4,1 31-39). Joshi teaches dimethyl fumarate alone or in combination with other compounds, in combination with excipients or carriers (col. 4,1 31-45). Example 1 of Joshi further teaches enteric coating with Eudragit E, which meets the claimed polyacrylic polymer. 
Hence, one of an ordinary skill in the art would have been motivated to prepare an enteric coated tablet of dimethyl fumarate (claims 15 and 16) by preparing DMF in the form of microcrystals and further employ the same to treat any of the methods such as psoriasis or multiple sclerosis etc., as that of copending claims, with an expectation to provide effective treatment as well as implicitly provide the instant claimed release rate (of claim 44).  Additionally, one skilled in the art would be motivated because one skilled in the art would have recognized that dimethyl fumarate compositions would have been effective in any of the several forms i.e., tablet as well as capsules, pellets, granules, or micro-tablet, and still be effective in treating the autoimmune diseases, as suggested by Joshi. Joshi teaches that the enteric coated composition provides low concentrations of active in the intestinal region, and the amounts can be incrementally increased by the stomach, passed to the small intestine so the distribution of the active ingredient is improved.
Further, Joshi does not specifically teach the claimed release, the teachings of Rhodes have been relied upon to show that oral administration of enteric coated granules of a drug in a capsule which releases the drug in small intestine, wherein the coating materials include Eudragit polymers (abstract). 
Rhodes teaches drugs such as 5-amino-salicylic acid and for treating colonic diseases such as Crohn’s colitis (col. 1, l 29) and teaches release of the drug to the targeted site. The enteric coated granules are described in col. 4, 41-51. The drug is in the form of granules (col. 3, l 14-19), coated with enteric coating materials (col. 5, l 25-47). Example 1 of Rhodes teach excipients such as povidone in the drug containing granules. Figure 1 of Rhodes shows a release of drug under similar conditions claimed in the instant application, and shows a release of at the most 35% in less than 3 hours. It is noted that the limitation “at the most 35% within 3 hours” of instant claims does not require any release for up to 3hrs.  However, it would have been obvious for one of an ordinary skill in the art to adjust or employ high amount of fumaric acid ester, the amount of coating of the enteric material as well as the ratio of the different enteric polymers suggested by Joshi in the copending claim composition so as to be able to release the drug at a desired release rate, because Rhodes shows that the high amount of active (treating the same condition that are also claimed in the instant invention), the thickness of a coating required on the granule depends on the dissolution profile required for a particular drug and can be optimized. In this regard, a skilled artisan would have reasonably expected to provide a release rate such as that claimed because, as explained above, Rhodes teaches less than 35% of drug (at least with compositions other than with 12% of enteric coating mixture--see fig. 1), which is still within the claimed release range.
The copending claims fail to teach the claimed coating of ethylcellulose at a concentration of 10% to 50% ethylcellulose by weight of the coated microcrystals.
Powell teaches a controlled release tablet comprising an active agent crystals coated with two distinct layers i.e., a first layer of ethyl cellulose and a second hydrophilic coating polymer, resulting in microcapsules that are compressed into tablets (abstract and col. 2, l 21-46). Powell teaches that coating of drug crystals, such as aspirin, with ethylcellulose (col.1, l 17-32), for controlling the diffusion from the drug core and further coated with an enteric coating for preventing the adhesion of crystals (col. 2, l 3-20) is known. Powell teaches that the ethylcellulose layer comprises 8% to 19.5% (col. 3, l 19-32) to control drug release over time and the thickness of ethylcellulose controls the release.
Hence, it would have been obvious for one of an ordinary skill in the art to employ an ethylcellulose coating to coat the microcrystals ,beneath the enteric coating layer, of the copending claim composition because Powell teaches that crystals coated with ethylcellulose provides a controlled release of the drug without side effects (col. 2, l 38-55), prevents adhesions of crystals in the core and also provides a quick disintegration upon entering the enteric region. Powell teaches 8% to 19.5% that overlaps with the instant claimed 10-50% ethylcellulose. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, one of an ordinary skill in the art would have been motivated to choose optimum amounts of ethyl cellulose in coating DMF of patented claims with an expectation to provide the desired thickness of the coating layer and thus a desired rate of release.
This is a provisional nonstatutory double patenting rejection.

4.	Claims 44 and 46-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,229,619 in view of US 6509376 to Joshi et al (Joshi). 
	US patent 11229619 claims are directed to controlled release capsule composition, which is the same as that claimed in the instant application, including the claimed amount of fumaric acid ester, one or more enteric coating polymers as the outermost coating of capsule, the capsule comprising coated microcrystals, ethyl cellulose and a hydrophilic excipient coating over the microcrystals, and providing the same controlled release of the active agent. Patented claims do not recite the instant claimed method. 
The teachings of Joshi are discussed above and incorporated herewith in its entirety. 
Joshi teaches utilization of dialkyl fumarates in pharmaceutical preparation for treating autoimmune disorders. The composition is in the form of pellets or micro-tablets (abstract). Joshi also teaches that the active agent is in the form of microcrystals. Joshi further teaches preparing the composition in the form of tablets, micro-tablets, pellets or granules, optionally in capsules or sachets (col. 4,1 31-39). Joshi teaches dimethyl fumarate alone or in combination with other compounds, in combination with excipients or carriers (col. 4,1 31-45). Example 1 of Joshi further teaches enteric coating with Eudragit E, which meets the claimed polyacrylic polymer. 
Hence, it would have been obvious for one of an ordinary skill in the art to employ the composition of the above patented claims to treat autoimmune disorders, such as those claimed because Joshi teaches the same active agents in oral capsule formulations as being effective for treating all of the claimed diseases. One skilled in the art would have expected an effective treatment and also reduced side effects such as local irritation of the intestinal epithelial cells and the release of TNF-alpha.

5.	Claims 44 and 46-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11052062 in view of in view of US 6509376 to Joshi et al (Joshi), and US 422122 to Powell.
	The above patented claims are directed to an oral composition comprising dimethyl fumarate, one or more enteric coating polymers, and excipients, wherein the amount of active is 50-90%, the composition in the form of a capsule comprising microcrystals. Further, the patented claims recite one or more enteric coated polymers. 
Patented claims lack the instant claimed, and coating ethylcellulose and a hydrophilic excipient. Patented claims also lack the instant claimed method of treatment. 
Joshi teaches utilization of dialkyl fumarates in pharmaceutical preparation for treating autoimmune disorders. The composition is in the form of pellets or micro-tablets (abstract). Joshi also teaches that the active agent is in the form of microcrystals. Joshi further teaches preparing the composition in the form of tablets, micro-tablets, pellets or granules, optionally in capsules or sachets (col. 4,1 31-39). Joshi teaches dimethyl fumarate alone or in combination with other compounds, in combination with excipients or carriers (col. 4,1 31-45). Example 1 of Joshi further teaches enteric coating with Eudragit E, which meets the claimed polyacrylic polymer. 
Hence, it would have been obvious for one of an ordinary skill in the art to employ the composition of the above patented claims to treat autoimmune disorders, such as those claimed because Joshi teaches the same active agents in oral capsule formulations as being effective for treating all of the claimed diseases. One skilled in the art would have expected an effective treatment and also reduced side effects such as local irritation of the intestinal epithelial cells and the release of TNF-alpha.
Additionally, one skilled in the art would be motivated because one skilled in the art would have recognized that dimethyl fumarate compositions would have been effective in any of the several forms i.e., tablet as well as capsules, pellets, granules, or micro-tablet, and still be effective in treating the autoimmune diseases, as suggested by Joshi. Joshi teaches that the enteric coated composition provides low concentrations of active in the intestinal region, and the amounts can be incrementally increased by the stomach, passed to the small intestine so the distribution of the active ingredient is improved.
Further, Joshi does not specifically teach the claimed release, the teachings of Rhodes have been relied upon to show that oral administration of enteric coated granules of a drug in a capsule which releases the drug in small intestine, wherein the coating materials include Eudragit polymers (abstract). 
The above patented claims fail to teach the claimed coating of ethylcellulose at a concentration of 10% to 50% ethylcellulose by weight of the coated microcrystals.
Powell teaches a controlled release tablet comprising an active agent crystal coated with two distinct layers i.e., a first layer of ethyl cellulose and a second hydrophilic coating polymer, resulting in microcapsules that are compressed into tablets (abstract and col. 2, l 21-46). Powell teaches that coating of drug crystals, such as aspirin, with ethylcellulose (col.1, l 17-32), for controlling the diffusion from the drug core and further coated with an enteric coating for preventing the adhesion of crystals (col. 2, l 3-20) is known. Powell teaches that the ethylcellulose layer comprises 8% to 19.5% (col. 3, l 19-32) to control drug release over time and the thickness of ethylcellulose controls the release.
Hence, it would have been obvious for one of an ordinary skill in the art to employ an ethylcellulose coating to coat the microcrystals, beneath the enteric coating layer, of the patented claim composition because Powell teaches that crystals coated with ethylcellulose provides a controlled release of the drug without side effects (col. 2, l 38-55), prevents adhesions of crystals in the core and also provides a quick disintegration upon entering the enteric region. Powell teaches 8% to 19.5% that overlaps with the instant claimed 10-50% ethylcellulose. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, one of an ordinary skill in the art would have been motivated to choose optimum amounts of ethyl cellulose in coating DMF of patented claims with an expectation to provide the desired thickness of the coating layer and thus a desired rate of release.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611